                                                                                  9/30/2019

                     IN THE UNITED ST ATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION

 MURRAY MORGAN, RENEE
 ANDREWS, and ROBERT ORSELLO,
                                                  No. CV-19-43-BU-SEH
                            Plaintiffs,

 vs.                                                      ORDER

 RSUI INDEMNITY COMPANY,

                            Defendant.

       On September 24, 2019, Defendant RS UI Indemnity Company moved for

admission of Kevin G. Mikulaninec, Esq., of Walker Wilcox Matousek, LLP,

Chicago, Illinois, to appear pro hac vice with Gary M. Zadick, Esq., to act as local

counsel. 1 Mikulaninec's application appears to be in compliance with L.R.

83.l(d).

       ORDERED:

       Defendant's Motion for Admission of Kevin G. Mikulaninec pro hac vice 2

is GRANTED subject to the following conditions:


       'See Doc. 7.
       2
           Doc. 7.
      1.    Local counsel must serve as lead counsel or as co-lead counsel;

      2.    Mikulaninec must do his own work. He must do his own writing,

sign his own pleadings, motions, briefs and other documents served or filed by

him, and, if designated co-lead counsel, must appear and participate personally in

all proceedings before the Court.

      3.    Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed.

      4.    Admission is personal to Mikulaninec; it is not an admission of

Walker Wilcox Matousek, LLP law finn.

      FURTHER ORDERED:

      This Order will be withdrawn unless Mikulaninec, within fifteen ( 15) days

from the date of this Order, files an acknowledgment and acceptance of his

admission under the terms set forth above.

      DATED this   _jQ_1y of September, 2019.

                                             ii:: tJM.,,..J
                                             United States District Judge




                                        2
